            Case 1:20-cv-00814-ADA Document 45 Filed 10/27/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

PAYPAL, INC.

       Plaintiff and Counterclaim
       Defendant,
                                                       Civil Action No.: 1:20-cv-814-ADA
       v.
                                                       JURY TRIAL DEMANDED
RETAILMENOT, INC.,

       Defendant and Counterclaim
       Plaintiff.


               JOINT MOTION FOR ENTRY OF AN ORDER REFLECTING
                        THE STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a), plaintiff PayPal, Inc. and defendant RetailMeNot, Inc.,

parties to this legal action, by and through their attorneys, do hereby jointly move for an order

approving their stipulation as follows:

       1.       All claims against RetailMeNot, Inc. are dismissed with prejudice.

       2.       All counterclaims against PayPal, Inc. are dismissed with prejudice.

       3.       Each party is to bear its own costs and attorneys’ fees with respect to this legal

action and the entry of this Stipulation and Order of Dismissal.

       4.       The Court may enter an Order adopting this Stipulation of Dismissal and Proposed

       Order Thereon as the Order of the Court.




JOINT MOTION FOR ENTRY OF AN ORDER REFLECTING THE STIPULATION OF DISMISSAL                  Page 1
         Case 1:20-cv-00814-ADA Document 45 Filed 10/27/20 Page 2 of 3




Dated: October 27, 2020                              Respectfully Submitted,

KIRKLAND & ELLIS LLP                                 FISH & RICHARDSON P.C

 By: /s/ Jon R. Carter                                By:   /s/ David M. Hoffman
     Robert A. Appleby, P.C. (pro hac vice)                 David M. Hoffman
     rappleby@kirkland.com                                  Texas Bar No. 24046084
     Jeanne M. Heffernan, P.C. (pro hac vice)               hoffman@fr.com
     jheffernan@kirkland.com                                111 Congress Avenue, Suite 810
     Jon R. Carter (pro hac vice)                           Austin, TX 78701
     jon.carter@kirkland.com                                Tel: (512) 472-5070
     601 Lexington Avenue                                   Fax: (512) 320-8935
     New York, NY 10022-4611
     Tel: (212) 446-4800                                    Juanita Brooks
                                                            brooks@fr.com
       SHELTON COBURN LLP                                   12390 El Camino Real, Suite 100
       Barry Shelton                                        San Diego, CA 92150
       Texas Bar No. 24055029                               Tel: (858) 678-5070
       bshelton@sheltoncoburn.com                           Fax: (858) 378-5099
       Bradley Coburn
       Texas Bar No. 24036377                               Indranil Mukerji
       coburn@sheltoncoburn.com                             mukerji@fr.com
       311 Ranch Road 620 S, Suite 205                      Stephen A. Marshall (pro hac vice)
       Austin, TX 78734-4775                                smarshall@fr.com
       Tel: (512) 263-2165                                  1000 Maine Ave., S.W., Suite 1000
                                                            Washington, D.C. 20024
       COUNSEL FOR DEFENDANT AND                            Tel: (202) 783-5070
       COUNTERCLAIM PLAINTIFF,                              Fax: (202) 783-2331
       RETAILMENOT, INC.
                                                            Katherine H. Reardon (pro hac vice)
                                                            reardon@fr.com
                                                            7 Times Square, 20th Floor
                                                            New York, NY 10036
                                                            Tel: (212) 765-5070
                                                            Fax: (212) 258-2291

                                                            COUNSEL FOR PLAINTIFF AND
                                                            COUNTERCLAIM DEFENDANT,
                                                            PAYPAL, INC.




JOINT MOTION FOR ENTRY OF AN ORDER REFLECTING THE STIPULATION OF DISMISSAL                 Page 2
         Case 1:20-cv-00814-ADA Document 45 Filed 10/27/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on October 27, 2020, and it was served via CM/ECF on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(b)(1).


                                                       /s/ David M. Hoffman
                                                       David M. Hoffman




JOINT MOTION FOR ENTRY OF AN ORDER REFLECTING THE STIPULATION OF DISMISSAL               Page 3
